Citation Nr: 0738754	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to August 6, 2002, for 
an award of a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran served on active military service from February 
1966 to February 1968.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted the veteran total 
rating based on individual unemployability for PTSD, 
effective August 6, 2002.  The veteran has appealed the 
effective date assigned for his TDIU rating. 

In June 2005, the Board remanded this matter for adjudication 
of an intertwined issue. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's formal claim for TDIU was received by VA on 
August 6, 2002.

3.  In a June 2000 rating decision, the RO granted 
entitlement to a TDIU rating, effective from August 6, 2002.

4.  The record does not contain medical evidence showing that 
the veteran was unemployable due to his service-connected 
disabilities at any time prior to August 6, 2002.




CONCLUSION OF LAW

The criteria for an effective date earlier than August 6, 
2002, for the award of entitlement to TDIU have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this matter.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).
 
In this case, the veteran's TDIU claim was received in August 
2002.  He was notified of the provisions of the VCAA by the 
RO in correspondence dated in August 2002.  This letter 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  In an October 2002 rating decision, the 
RO granted entitlement to a TDIU rating.  The veteran 
appealed the assignment of the effective date for this 
benefit.  Thereafter, the claim was reviewed and a statement 
of the case was issued in July 2003 and a supplemental 
statement of the case was issued in September 2005.  

The claim for an earlier effective dated for TDIU is a 
downstream issue from the grant of entitlement to a TDIU 
rating.  See Grantham v. Brown, 114 F.3d 1156 (1997).  VA's 
General Counsel recently held that no VCAA notice was 
required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  See 
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (May 5, 2004); cf. 
Huston v. Principi, 17 Vet. App. 370 (2002).  The Board is 
bound by the General Counsel's opinion. 38 U.S.C.A. § 7104(c) 
(West 2002).  See VAOPGCPREC 8-2003; 69 Fed.Reg. 25180 (May 
5, 2004).  While this logic is called into some question in a 
recent Court case, neither this case nor the GC opinion has 
been struck down.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the effective date assigned 
following the grant of entitlement to a TDIU rating.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  In this case, because the notice that was 
provided before a TDIU rating was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In any event, the veteran has also been made aware of the 
information and evidence necessary to substantiate his claim 
and has been provided opportunities to submit such evidence.  
A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course of this 
appeal.  His service medical records, private treatment 
records, and all relevant VA treatment records pertaining to 
the earlier effective date claim have been obtained and 
associated with his claims file.  Furthermore, he has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  

Laws and Regulations

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See, e.g., 
Hurd v. West, 13 Vet. App. 449 (2000).  The general rule is 
that the effective date of such an award "shall not be 
earlier than the date of receipt of application therefor."  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(o)(1) (2007) (to the same effect).  Date of receipt 
means the date on which a claim, information, or evidence was 
received by VA.  See 38 C.F.R. § 3.1(r) (2007).  

An exception to that rule applies under circumstances where 
evidence demonstrates a factually ascertainable increase in 
disability during the one-year period preceding the date of 
receipt of a claim for increased compensation.  In that 
situation, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2007); Harper v. Brown, 10 Vet. App. 125 (1997).  

In all other cases, the effective date will be the "date of 
receipt of claim or date entitlement arose, whichever is 
later."  See 38 C.F.R. § 3.400(o)(1) (2007); VAOPGCPREC 12-
98, 63 Fed. Reg. 56,703 (Oct. 22, 1998).  

Therefore, three possible dates may be assigned depending on 
the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

In determining an effective date for an award of TDIU, VA 
must make two essential determinations.  It must determine 
(1) when a claim for TDIU was received, and (2) when a 
factually ascertainable increase in disability occurred so as 
to warrant entitlement to TDIU.  See 38 C.F.R. §§ 3.155, 
3.400(o)(2) (2007).

With respect to the first of these determinations (when a 
claim for TDIU was received), the Board notes that, once a 
formal claim for VA benefits has been filed, a subsequent 
informal request for increase will be accepted as a claim.  
See 38 C.F.R. § 3.155(c) (2007).  Generally, the informal 
claim must identify the benefit sought.  See 38 C.F.R. § 
3.155(a) (2007).  However, an informal claim for TDIU need 
not be specifically labeled as such.  Indeed, the United 
States Court of Appeals for the Federal Circuit has held that 
VA has a duty to determine all potential claims raised by the 
evidence, applying all relevant laws and regulations, and 
that once a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider entitlement to TDIU.  See Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001).

With regard to the second of the aforementioned 
determinations (when a factually ascertainable increase in 
disability occurred so as to warrant entitlement to TDIU), 
the Board notes that TDIU may be awarded, where a veteran's 
schedular rating is less than total, if evidence is received 
to show that he is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability.  See 38 C.F.R. § 4.16 (2007).  Normally, 
consideration is given to such an award only if the veteran 
has a single service-connected disability ratable at 60 
percent or more, or if he has two or more such disabilities 
with a combined rating of 70 percent or more, with at least 
one disability ratable at 40 percent or more.  See 38 C.F.R. 
§ 4.16(a) (2007).  However, failure to satisfy these 
percentage standards is not an absolute bar to an award of 
TDIU.  See 38 C.F.R. § 4.16(b) (2007).  Rather, "[i]t is the 
established policy of [VA] that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled."  Id.  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

Factual Background and Analysis

The Board has carefully reviewed all of the evidence of 
record, but finds that the assignment of an effective date 
prior to August 6, 2002 is not warranted for the assignment 
of a TDIU rating.


At the time of receipt of the veteran's application for TDIU 
on August 6, 2002, the veteran was service connected and in 
receipt of a 50 percent disability rating for PTSD, a 20 
percent disability rating for diabetes mellitus, and a 10 
percent rating for tinea versicolor.  When combined, his 
disability rating was 60 percent.  

Prior to the receipt of the veteran's TDIU claim in August 
2002, VA outpatient treatment records dated in May 1999 to 
April 2001 were associated with the record.  VA treatment 
notes dated in January, March, and April 2001 detail 
treatment for PTSD with subjective complaints of job stress, 
conflicts at work, and thoughts of retirement.

In October 2001, the RO received a claim for an increased 
rating for the veteran's service-connected PTSD.

In October 2001, the RO received a letter dated in September 
2001 from a VA treatment provider.  The VA counseling 
specialist detailed that the veteran suffered from severe 
impairment due to his PTSD symptoms, including nightmares, 
flashbacks, insomnia, anxiety, depression, irritability, 
numbing, alienation from friends, family, and society, 
impulsive behavior, and survivor guilt.  No mention was made 
concerning his employment status.  

Also received in October 2001, was an August 2001 letter from 
the veteran's employer.  The veteran's employer stated that 
the veteran had noticeably changed since 1969 in his work 
ethics, attitude, and relationships.  It was further noted 
that the veteran's continued behavior of this magnitude on 
his part would result in the employer having to take some 
sort of action in order to improve working conditions for 
other employees and to increase production output. 

In December 2001, the RO received a claim for an increased 
rating for the veteran's service-connected diabetes mellitus 
along with a November 2002 statement from the veteran's 
private physician which listed a diagnosis of insulin 
dependent diabetes.

In a December 2001 VA PTSD examination report, the veteran 
indicated that he worked as a union welder and had been 
employed by the same company since 1990. He reported having 
trouble at work with concentration at times as well decreased 
productivity.  He indicated that he almost lost his job due 
to angry outbursts and not getting along with crowds.  He was 
now assigned the night shift and able to work alone because 
his employer understood the problems faced by Vietnam 
veterans.  The examiner listed a diagnosis of chronic and 
severe PTSD, assigned a GAF score of 47, and indicated that 
the veteran has a great deal of trouble in relationships and 
at work. 

On August 6, 2002, the RO received a number of documents by 
fax from a Senator's office concerning the veteran.  In a May 
2002 letter, the Senator's office indicated that it was 
forwarding correspondence from the veteran to the RO.  These 
documents included the veteran's formal claim for TDIU (VA 
Form 21-8940).  On his claim received in August 2002, the 
veteran reported that he had worked as a welder for his 
employer for 33 years since 1969.  He further noted that he 
was forced to retire from this job due to his service-
connected PTSD disability in April 2002.  

Also received on August 6, 2002, was an April 2002 letter 
from the veteran's employer.  The employer congratulated the 
veteran on his April 25, 2002 retirement and indicated that 
the veteran was retiring from his job because of his 
disability from military service.  

The faxed documents from August 2002 also included an April 
2002 and May 2002 statements from VA treatment providers.  In 
his April 2002 statement, a VA psychologist noted the veteran 
was no longer working and continued to suffer from PTSD.  In 
his May 2002 statement, a VA physician stated that the 
veteran's PTSD symptomatology have increasingly interfered 
with his capacity to function in the work setting.  It was 
further noted that the veteran was forced by his employer to 
take early retirement.  

In an October 2002 rating decision, the RO assigned a 70 
percent rating for the veteran's service-connected PTSD, 
granted service connection as well as assigned separate 20 
percent ratings for peripheral neuropathy of both lower 
extremities, granted service connection for impotence and  
assigned a noncompensable rating, granted basic eligibility 
for Dependents' Educational Assistance, and granted special 
monthly compensation based on loss of use of a creative 
organ, all effective from August 6, 2002.  In addition, the 
RO granted entitlement to a TDIU rating, also effective from 
August 6, 2002.  The RO assigned the date of August 6, 2002 
for entitlement to a TDIU rating, as this was the date that 
the veteran's claim for a TDIU rating was received by the RO.

The veteran contends that he is entitled to an effective date 
earlier than August 6, 2002 for the award of TDIU.  More 
specifically, he asserts that he filed a claim for a TDIU 
rating with his senator in May 2002.  

As an initial matter, the Board recognizes the veteran's 
contention that his claim was submitted to his Senator in May 
2002.  However, the RO did not receive his claim until it was 
faxed by the Senator's office to VA on August 6, 2002.  As 
noted above, date of receipt means the date on which a claim, 
information, or evidence was received by VA.  See 38 C.F.R. § 
3.1(r) (2007).  

In addition, evidence received prior to claim cannot be 
construed as a claim for entitlement to a TDIU rating, as the 
veteran had only filed claims for entitlement to increased 
evaluations for PTSD and diabetes mellitus and did not submit 
any evidence of unemployability until August 6, 2002.  
Therefore, the Board finds that the earliest date of receipt 
for a claim of entitlement to a TDIU rating by the RO would 
be on August 6, 2002.  The record does not contain a document 
filed with the RO earlier than August 6, 2002 that indicated 
an intent, express or implied, to apply for a TDIU rating.

Prior to the veteran's August 6, 2002, claim for a TDIU 
rating, the veteran's disability evaluations did not meet the 
percentage requirements of 38 C.F.R. § 4.16(a); hence, he did 
not meet the schedular criteria for consideration of a total 
rating based on individual unemployability.  Moreover, none 
of the medical evidence of record shows that a factually 
ascertainable increase in the service-connected disabilities 
occurred so as to warrant entitlement to a TDIU rating during 
the one-year time period before August 6, 2002.  In this 
case, the record does not contain any objective medical 
finding that the veteran became unemployable due to service-
connected disabilities within one year before August 6, 2002.

In this case, the record does not provide a basis for 
assignment of an effective date earlier than August 6, 2002.  
Neither an earlier claim for TDIU, nor objective medical 
evidence that the veteran became unemployable due to service-
connected disabilities alone during the year preceding August 
6, 2002, is contained in the record.  Therefore, the 
assignment of an effective date earlier than August 6, 2002 
is not warranted.  For the foregoing reasons, the Board finds 
that the preponderance of the evidence is against the 
veteran's earlier effective date claim.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  See Schoolman 
v. West, 12 Vet. App. 307, 311 (1999).


ORDER

An effective date earlier than August 6, 2002, for the grant 
of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


